United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-3456
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                                  William Carr

                                    Defendant - Appellant

                                 ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                 ____________

                          Submitted: October 18, 2021
                           Filed: November 30, 2021
                                  [Unpublished]
                                 ____________

Before COLLOTON, ERICKSON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

       William Carr received a 40-month prison sentence after he pleaded guilty to
illegally possessing a firearm. See 18 U.S.C. §§ 922(g)(3), 924(a)(2). Although he
challenges the sentence on both procedural and substantive grounds, we affirm.
       We conclude that there was no procedural error, plain or otherwise. See
United States v. Becerra, 958 F.3d 725, 731 (8th Cir. 2020) (reviewing a sentencing
challenge raised for the first time on appeal for plain error). The district court1
considered each of the mitigating circumstances he presented, including his “mental
and emotional health,” and simply decided that they did not justify a lower sentence.
See id.; United States v. Kay, 717 F.3d 659, 663 (8th Cir. 2013).

       Moreover, the sentence itself was substantively reasonable. See United States
v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (reviewing the substantive
reasonableness of a sentence for an abuse of discretion); see also United States v.
Washington, 893 F.3d 1076, 1080–81 (8th Cir. 2018) (explaining that a sentence
within the advisory range is presumptively reasonable). The district court
sufficiently considered the statutory sentencing factors, including Carr’s dangerous
behavior while trying to evade the police, and did not rely on an improper factor or
commit a clear error of judgment. See 18 U.S.C. § 3553(a); United States v. Larison,
432 F.3d 921, 923–24 (8th Cir. 2006). In the end, his argument really comes down
to a disagreement with how the district court weighed various factors, which “alone
does not justify reversal.” United States v. Townsend, 617 F.3d 991, 994 (8th Cir.
2010); see also United States v. Nguyen, 829 F.3d 907, 925–26 (8th Cir. 2016)
(acknowledging the “wide latitude” that district courts have to weigh the statutory
sentencing factors).

      We accordingly affirm the judgment of the district court.
                     ______________________________




      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
                                         -2-